DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keys (U.S. Patent No. 2,941,678).
With respect to Claim 13, White, Figures 1-8, a method for engaging a cable from a reel, the method comprising: 
a. mounting an adjustable frame 20,22 to a first lifting arm 15,16;   
b. storing the adjustable frame 20,22 in a self-stowed configuration wherein the adjustable frame is vertically stacked parallel to the first lifting arm 15,16; and 
c. deploying the adjustable frame 20,22 to align a distal frame end 24 of the adjustable frame 20,22 near a horizontal center of the reel C in a plurality of lifting arm pivot positions (lifting arm 15,16 pivot about pivoted load shaft 17 and actuated by double acting hydraulic piston and cylinder 18).  
Keys doesn’t show the adjustable frame being vertically stacked parallel to the first lifting arm.  
.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claims 1-9 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the vehicle-mounted cable-engaging apparatus set forth including a. a first lifting arm pivotally mounted to a vehicle and configured to pivotally move the reel through a plurality of pivot positions; b. a primary arm pivotally mounted to the first lifting arm and configured to rotate about an axis parallel to the reel axle, the primary arm comprising; i. a distal primary end that is distal to the first lifting arm; ii. a payout arm mounted near the distal primary end of the primary arm and configured to rotate between: a retracted secondary arm orientation wherein the payout arm is parallel with the primary arm; an extended payout arm orientation wherein the payout arm is parallel with the reel axle; and c. a cable dispensing assembly mounted to a free end of the payout arm.
	None of the references of the prior art teach or suggest a distal primary end that is distal to the first lifting arm; ii. a payout arm mounted near the distal primary end of the primary arm and configured to rotate between: a retracted secondary arm orientation wherein the payout arm is parallel with the primary arm; an extended payout arm orientation wherein the payout arm is parallel with the reel axle; and c. a cable dispensing assembly mounted to a free end of the payout arm as advanced above and such do not provide the necessary motivation, absent 
	Claims 10-12 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the vehicle-mounted apparatus set forth including a lifting arm mounted to the vehicle and configured to rotationally move the lifting arm through a plurality of lifting arm pivot positions; b. an adjustable frame mounted directly to the lifting arm; wherein the adjustable frame is configured to support a motor assembly in the following orientations: i. a self-stowed configuration wherein the adjustable frame is inline with the lifting arm; and ii. an extended configuration wherein the motor assembly is positioned near a horizontal center of the reel in any of thePage 4 of 21Attorney Docket: 2019-09-02534 Application No.: 16572596plurality of lifting arm pivot positions.
	None of the references of the prior art teach or suggest an adjustable frame mounted directly to the lifting arm; wherein the adjustable frame is configured to support a motor assembly in the following orientations: i. a self-stowed configuration wherein the adjustable frame is in line with the lifting arm; and ii. an extended configuration wherein the motor assembly is positioned near a horizontal center of the reel in any of thePage 4 of 21Attorney Docket: 2019-09-02534 Application No.: 16572596plurality of lifting arm pivot positions as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the vehicle-mounted apparatus in the manner required by the claims.
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-16 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the method for engaging a cable from a reel set forth including the adjustable frame further comprises a first primary arm and a payout arm.
None of the references of the prior art teach or suggest the adjustable frame further comprises a first primary arm and a payout arm as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the method for engaging a cable from a reel in the manner required by the claims.
Claims 17-20 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the method for engaging a cable from a reel set forth including the steps of: a. lifting the reel by rotationally moving the first lifting arm, the reel being mounted to a free end of the first lifting arm; b. rotationally moving a primary arm of the adjustable frame about an axis parallel to an axis of rotation of the reel, wherein the primary arm is mounted near the free end of the first lifting arm; and c. Rotationally moving a payout arm of the adjustable frame, wherein the payout arm is mounted to the primary arm.	
None of the references of the prior art teach or suggest the steps of: a. lifting the reel by rotationally moving the first lifting arm, the reel being mounted to a free end of the first lifting arm; b. rotationally moving a primary arm of the adjustable frame about an axis parallel to an axis of rotation of the reel, wherein the primary arm is mounted near the free end of the first lifting arm; and c. Rotationally moving a payout arm of the adjustable frame, wherein the payout arm is mounted to the primary arm as advanced above and such do not provide the necessary .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed May 4, 2021 have been fully considered but they are not persuasive.
With respect to applicant’s remarks on pages 9-10, it is the applicant’s position that the Office Action fails to provide a reasoned explanation of obviousness and the rejection on obviousness cannot be sustained by a mere conclusory statement.
In the instant case, the examiner’s assertion are supported by Column 2, lines 5-9, which teach “a cross shaft 20 having rotatably attached thereto a bar sling 21, the ends of which, at 22, bear upon the cross bar 20.”  Further on lines 18-20, Keys teaches that U.S. Patent No. 2,848,123 shows the mechanism pivoting.  Therefore, the examiner has provided the reasoning that if lifting arms were to be stored by a user at a 90 degree vertical angle, then the adjustable frame 20,22 would pivot to a position parallel to the lifting arm 15,16 and the adjustable frame would be extending in the same direction, everywhere equidistant and not meeting.  Therefore, it is not just a conclusory statement as alleged by the applicant.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A. RIVERA/            Primary Examiner, Art Unit 3654